Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stanley (US 20180091896A1). 

As to Claim 1, Stanley teaches a multipole engine array system ( an array speaker for distributing music uniformly, abstract), which is applied to a cylindrical loudspeaker( array speaker 100 having a cylindrical geometry, [0071], Figure 1), wherein the multipole engine array system comprises a plurality of engine assemblies distributed in an annular array ( a  number of audio driver assemblies distributed radially about the interior of the device housing, [0005],[0064] and [0074], the plurality of engine assemblies are fixed inside the cylindrical loudspeaker through a mounting seat arranged in a housing of the cylindrical loudspeaker, Audio driver assembly 202 can include driver housing 204, which surrounds the audio components making up audio driver assembly 202 and defines a rectangular channel 206 for allowing the audio generated by diaphragm 207 of audio driver assembly 202 to exit driver housing 204. Audio driver assembly 202 can be fastened to lower housing component 208 by fastener 210. Driver housing 204 can be rotated so that rectangular channel 206 aligns with audio exit channel 212 defined by lower housing component 208, [0073], Figures 2A and 3A, each of the engine assemblies( audio drivers 202 or 802, Figure 8) comprises a magnetic conduction plate ( pole structure and plate 816, [0086]) and a magnet( magnet 806) arranged in the magnetic conduction plate (816), a magnetic field is formed between the magnet and the magnetic conduction plate,( A magnetic field emitted by ring magnet 806 can be shaped by pole structure 814 and plate structure 816. An air gap between pole structure 814 and plate structure 816 can help localize the magnetic field emitted by ring magnet 806 around coil 808. [0086], Figure 8) and the plurality of the engine assemblies are arranged coaxially and annularly along a periphery of the mounting seat to form a multipole magnetic field with multiple magnetic pole directions, as shown on Figure 3A, the audio drivers are arranged coaxially and radially about the array speaker, [0074] and further teaches on Figure 3A Each driver assembly includes an adapter 302 configured to position phase plug 304 within driver housing 204. Phase plug 304 reduces destructive interference by guiding audio waves from the large surface area of the diaphragm to the small entrance area of the throat of the horn rather than allowing the audio waves to interact destructively near the diaphragm. Phase plug also helps shape the sound waves leaving audio driver assembly 202 to conform to a non-circular or in some cases more rectangular channel 206 and audio exit channel 212. A periphery of a diaphragm associated with coil assembly 306 is engaged with phase plug 304 as depicted. Coil assembly 306 includes a coil of wire that is affixed to a central portion of the diaphragm and is configured to generate a shifting magnetic field configured to interact with permanent magnet 308, thereby causing waves to be generated by the diaphragm. When the shifting magnetic field interacts with the field generated by permanent magnet 308 the diaphragm vibrates at a rate suitable for generating audio waves associated with a media file being played back by array speaker 100. Behind permanent magnet 308 is a support assembly taking the form of a magnetic motor assembly that includes U-cup 310, top plate 311 and permanent magnet 308. [0077]. Thus, Stanley teaches the driver assembly 202 having driver housing 204 which surrounds the audio components making up audio driver assembly 202 and defines a rectangular channel 206 for allowing the audio generated by diaphragm 207 of audio driver assembly 202 to exit driver housing 204. Audio driver assembly 202 can be fastened to lower housing component 208 by fastener 210. Driver housing 204 can be rotated so that rectangular channel 206 aligns with audio exit channel 212 defined by lower housing component 208, [0073].
As to Claim 9, Stanley teaches the limitation of Claim 1, and wherein at least three engine assemblies are provided (Figure 3A shows multiple audio drivers 202 each having housing 204.)
As to Claim 10, Stanley teaches the limitation of Claim 1, and the loudspeaker, comprising a cylindrical housing and the multipole engine array system according to claim 1 and installed in the cylindrical housing, [0002] wherein the loudspeaker is a tweeter loudspeaker and/or a mid-range loudspeaker (packaging multiple mid to high frequency drivers into a single housing. See at least [0064]).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651